134 A.2d 476 (1957)
Mary J. MacNEILL
v.
Paul A. MADORE.
Supreme Judicial Court of Maine.
August 15, 1957.
Udell Bramson, Portland, for plaintiff.
William E. Perlin, Portland, for defendant.
Before WILLIAMSON, C. J., and WEBBER, BELIVEAU, TAPLEY, SULLIVAN and DUBORD, JJ.
PER CURIAM.
On exceptions to direction of a verdict for defendant. The essential facts are not in dispute. Plaintiff, a real estate broker, was attempting to sell defendant's property. She showed the property to Mr. and Mrs. Worden but failed to induce them to purchase. Later, and quite independently, another agent successfully negotiated a sale by the defendant to Miss *477 Margaret Worden, sister of the plaintiff's prospect. He received his commission. Miss Worden bought the property for herself with her own funds and in good faith. She was not a straw purchaser for her brother and his wife. Plaintiff seeks commission on the sale. She had no contact with the purchaser and did nothing to interest her in the property or induce her to buy it. A commission on a sale is earned only where the broker is the effective and producing cause of the sale, unless the broker is otherwise protected by the specific terms of his contract with the seller. A broker who has no contact with purchaser and no connection with the sale itself obviously is not entitled to commission.
Exceptions overruled.